MEMORANDUM DECISION
                                                                              May 28 2015, 10:11 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Ellen F. Hurley                                          Gregory F. Zoeller
      Marion County Public Defender Agency                     Attorney General of Indiana
      Indianapolis, Indiana
                                                               Christina D. Pace
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Carlos Miles,                                           May 28, 2015

      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              49A05-1411-CR-514
              v.                                              Appeal from the Marion Superior
                                                              Court
      State of Indiana,                                       The Honorable Stanley E. Kroh,
                                                              Magistrate
      Appellee-Plaintiff
                                                              Case No. 49G03-1311-FC-71767




      Crone, Judge.


                                             Case Summary
[1]   Carlos Miles challenges the sufficiency of the evidence to support his conviction

      for class C felony battery. Finding the evidence sufficient, we affirm.



      Court of Appeals of Indiana | Memorandum Decision 49A05-1411-CR-514| May 28, 2015          Page 1 of 5
                           Facts and Procedural History
[2]   The facts most favorable to the judgment show that on October 30, 2013, Miles

      and his girlfriend Kristina Kirby were arguing in their front yard. A neighbor,

      Sarah Korb, heard the shouting and called the police. Another neighbor,

      Joseph Yobst, pulled into his driveway and heard Miles screaming at Kirby.

      He exited his vehicle and yelled for Miles to chill out. Tr. at 50. Miles retorted,

      “What did you say, mother f***er,” and Yobst reiterated that Miles needed to

      chill out before someone called the police. Id.


[3]   Miles ran across the street to Yobst’s driveway, put his right index finger in

      Yobst’s face, and screamed at him. Yobst told him to get his finger out of his

      face, and Miles pushed him down. When Yobst got back up, Miles put his left

      index finger in his face. Again, Yobst told him to get his finger out of his face,

      and pushed his left hand away. By this time, Miles held a greenish-blue box

      cutter in his right hand behind his back. He “swiped” at Yobst with his right

      hand and then put his hand behind his back. Id. at 20, 54, 73-74. Within

      seconds, Yobst felt wetness and realized that his left forearm was gushing

      blood. At first, Yobst thought that Miles might have cut him with very sharp

      fingernails, but then he noticed that Miles had a “box kni[fe], … like the kind

      you can buy at Ace Hardware.” Id. at 54. Miles said, “I don’t have a knife, I

      don’t have a knife.” Id. at 20. Korb, whose pacemaker had been triggered by

      the commotion, came outside and observed the altercation from behind Miles.

      She saw that Miles had a green and blue knife in his right hand and exclaimed,



      Court of Appeals of Indiana | Memorandum Decision 49A05-1411-CR-514| May 28, 2015   Page 2 of 5
      “yes, he does have a knife.” Id. Miles fled the scene on foot before police

      arrived.


[4]   The State charged Miles with class C felony battery, class D felony

      intimidation, and class A misdemeanor battery. At his bench trial, Indianapolis

      Metropolitan Police Department Detective Sergeant John Green testified that

      based on his training and experience Yobst’s injury was caused by a sharp

      object consistent with a knife or glass. State’s Exhibit 5 is a photograph of

      Yobst with a deep slice wound on his bloody forearm. The trial court found

      Korb’s and Yobst’s testimony concerning the knife to be consistent with the

      photograph and the detective’s testimony. Tr. at 169-70. The court convicted

      Miles on the two battery counts but vacated the misdemeanor battery

      conviction due to double jeopardy concerns. Miles was acquitted on the

      intimidation count. He now appeals. Additional facts will be provided as

      necessary.


                                  Discussion and Decision
[5]   Miles challenges the sufficiency of the evidence to support his conviction for

      class C felony battery. When reviewing a challenge to the sufficiency of

      evidence, we neither reweigh evidence nor judge witness credibility. Drane v.

      State, 867 N.E.2d 144, 146 (Ind. 2007). Rather, we consider only the evidence

      and reasonable inferences most favorable to the judgment and will affirm the

      conviction “unless no reasonable fact-finder could find the elements of the

      crime proven beyond a reasonable doubt.” Id.


      Court of Appeals of Indiana | Memorandum Decision 49A05-1411-CR-514| May 28, 2015   Page 3 of 5
[6]   Miles was convicted pursuant to Indiana Code Section 35-42-2-1(a)(3) (2009),

      which states, “A person who knowingly or intentionally touches another person

      in a rude, insolent, or angry manner commits battery, …. a Class C felony … if

      it is committed by means of a deadly weapon.” Miles admits that he

      intentionally touched Yobst in an angry manner; he merely challenges the

      evidence to support the trial court’s finding that he used a deadly weapon, i.e., a

      knife.


[7]   Miles asserts that he did not cut Yobst with a knife. Instead, he maintains that

      some sharp rhinestones on his wristwatch cut Yobst’s arm during their

      altercation. At trial, he described how he placed his watch down on his

      knuckles while running across the street to confront Yobst. However, the trial

      court considered this evidence and found that Korb’s and Yobst’s testimony

      was consistent with the photograph depicting Yobst’s sliced arm.


[8]   Miles also challenges the probative value of Korb’s testimony, claiming that she

      was upset over the death of her cat and her pacemaker being triggered and that

      she had ulcers in her left eye that impaired her ability to judge whether she

      actually saw him with a knife. To the extent that he asserts that she only saw

      the handle of the knife, we note that this is consistent with Yobst’s description

      of the weapon as a box knife, which would have a retractable blade. It is also

      consistent with Korb’s description of the knife as one with a “metal flap” for

      protection “when you put it in your pocket.” Tr. at 18. Again, the trial court,

      as the finder of fact, evaluated this evidence in combination with the physical

      evidence and Korb’s testimony describing her vision in her right eye as “fairly

      Court of Appeals of Indiana | Memorandum Decision 49A05-1411-CR-514| May 28, 2015   Page 4 of 5
      excellent.” Id. at 28. Simply put, Miles’s insufficiency arguments amount to

      invitations to reweigh evidence and judge witness credibility, which we may not

      do. Accordingly, we affirm.


[9]   Affirmed.


      Brown, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A05-1411-CR-514| May 28, 2015   Page 5 of 5